Citation Nr: 1009157	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  06-16 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Hudson, Counsel






INTRODUCTION

The veteran had active service from July 1967 to March 1969, 
and from July 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 2004.  The issue of entitlement to service 
connection for PTSD has been the subject of prior final RO 
denials.  The statement of the case indicates that the RO 
apparently considered the claim as reopened.  Nevertheless, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

Evidence received since the December 1999 rating decision 
denying service connection for PTSD includes evidence which 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  






CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

For the purpose of addressing whether new and material 
evidence has been received to reopen a claim for service 
connection for PTSD in this case, compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) 
need not be discussed. 

Service connection for PTSD was denied in a July 1999 rating 
decision, and again in a December 1999 rating decision.  The 
Veteran did not appeal either of these decisions, and, 
accordingly, they are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.202 (2009).  If, however, new and 
material evidence is received with respect to a claim which 
has been disallowed, the claim will be reopened, and if so 
reopened, the claim will be reviewed on a de novo basis.  
38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet.App. 27 (1996); 
Manio v. Derwinski, 1 Vet.App. 140 (1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the December 1999 rating 
decision included service personnel records, which showed 
that the Veteran served in Vietnam during each of his two 
periods of active duty.  The evidence also included the 
report of a VA examination dated in June 1999, which 
contained the conclusion that the Veteran had PTSD, but that 
it was due to a pre-service stressor involving the sinking of 
a cruise ship on which he was employed.  Accordingly, service 
connection was denied.

Evidence received since then includes VA treatment records 
dated in 2003 and 2006, which show a diagnosis of PTSD based 
on claimed in-service stressors, and a VA examination report, 
dated in January 2004, showing a diagnosis of PTSD based on 
claimed military stressors.  This new evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
presents a reasonable possibility of substantiating the 
claim.  Hence, the claim is reopened with the submission of 
new and material evidence, and VA must review the claim in 
light of all the evidence, new and old.  38 C.F.R. § 3.156.   



ORDER

New and material evidence to reopen the claim for service 
connection for PTSD has been received; to that extent only, 
the appeal is granted.



REMAND

In February 2010, the Veteran's representative presented 
written arguments observing that the Veteran was in Vietnam 
during his first tour of duty from January 13, 1968, to March 
2, 1969, and that among his claimed stressors were nightly 
exposure to small arms, mortar, and rocket fire.  The 
representative referred to Internet research which 
purportedly confirmed the location of the 124th 
Transportation Company while the Veteran was in Vietnam, and 
that that location sustained mortar attacks while the Veteran 
was assigned to the company.  This information, however, has 
not been submitted into evidence.  Therefore, the appeal must 
be remanded to afford the Veteran and/or his representative 
the opportunity to submit this information for inclusion into 
the claims file.  In this regard, it does not appear, from 
the citations provided, that this information was obtained 
from an official source; as such, it is not considered to be 
in federal custody.  

If any such information is received, the RO should refer the 
relevant information to the Joint Service Records Research 
Center (JSRRC) for corroboration, if indicated.  If any 
stressors are sufficiently corroborated, the RO must also 
obtain an examination, to determine if the Veteran has PTSD, 
due solely to corroborated stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran and/or the 
representative to submit copies of the 
information sourced in the February 2010 
informal hearing presentation, which 
purports to corroborate stressors claimed 
by the Veteran.  Associate any information 
received with the claims file.

2.  If any such information is received, 
and is sufficiently specific, refer any 
information received which indicates a 
stressful event may have occurred in the 
Veteran's vicinity to the JSRRC for 
corroboration.  Any JSRRC report or 
response obtained as a result of this 
inquiry should be associated with the 
claims folder.

3.  After the above development is 
completed, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine whether the veteran has PTSD 
due to a corroborated inservice 
stressor(s) and in accordance with the 
diagnostic criteria set forth in DSM-IV.  
The claims file, to include all the newly 
obtained evidence, and a copy of this 
REMAND, must be forwarded to and reviewed 
by the psychiatrist prior to the 
examination.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify whether there is a link between 
the current symptomatology and one or more 
of the corroborated in-service stressors 
which is found sufficient to produce PTSD 
by the examiner.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate:  "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it. 

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim on appeal.  If the claim is denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


